Citation Nr: 1432103	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $59.00 per month for the period from June 11, 2010 to January 1, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1976.  The appellant is the Veteran's ex-spouse; they were estranged prior to their divorce on November [redacted], 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the appellant's request for an increase in her apportionment.  In a December 2010 letter, after receiving a divorce decree from the Veteran, the RO informed the appellant that it had decided to discontinue her apportionment beginning January 1, 2011, due to the fact that she and the Veteran had divorced on November [redacted], 2010.

The appellant was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in April 2013.  However, the appellant failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to the hearing, or a request to reschedule the hearing, the Board deems the appellant's request for such a hearing to be withdrawn.

The Board observes that the January 2012 supplemental statement of the case  (SSOC) discusses that the RO recognized that the appellant "submitted statements requesting entitlement to additional VA/non-VA benefits; these appear to have included requests to establish entitlement to VA medical treatment, for education and training to be paid by VA, for home loan benefits, health care benefits through CHAMPVA, and other matters.  Although the January 2012 SSOC attempts to address the merits of some of these claims for benefits, these issues have not been adjudicated by RO rating decisions and are not properly in appellate status before the Board at this time.  These matters are hereby referred to the Agency of  Original Jurisdiction (AOJ) for appropriate action to clarify the appellant's intentions or contentions and to complete any needed adjudication.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2013).  Specifically, the law provides that all or any part of the Veteran's VA compensation benefits may be apportioned if the Veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the support of the spouse or children.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2013).  Notably, it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450 (2013).  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451 (2013).  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.  38 C.F.R. § 3.451 provides further that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

The appellant initiated this claim in June 2010 with the submission of a VA Form 5655 "Financial Status Report," a written statement on a VA Form 21-4138, and various other printed information.  The appellant did not submit a VA Form 21-0788 "Information Regarding Apportionment of Beneficiary's Award."  The RO noted this omission but elected not to proceed with further development; a June 2010 internal RO memorandum (included in the claims-file) shows that the RO noted that "[t]he form she submitted is the wrong form," but determined that it was unnecessary "to send both she and the vet the forms to complete when we know we are going to deny the apportionment based on hardship."  Later in June 2010, the RO denied the appellant's claim specifically on the basis that "granting an additional apportionment of the veteran's VA benefits would cause the veteran a financial hardship beginning on July 1, 2010."

Notably, this explanation of the June 2010 denial cited that the Veteran's monthly award at that time was $2,932 for a 100 percent disability rating and that this was anticipated to be reduced on July 1, 2010 to $453 per month for a reduced 30 percent rating.  It is significant, however, that the Veteran appealed determinations involved in the reduction of his combined disability rating from 100 percent to 30 percent and ultimately established entitlement to a total disability rating based on individual unemployability (TDIU) effective from July 1, 2010 in RO rating decisions dated September 2011 (granting TDIU) and October 2011 (revising the TDIU effective date to July 1, 2010).

Thus, it appears that the express basis for the RO's determination that complete development of evidence for this apportionment claim was unnecessary was the anticipation of a reduction in the Veteran's benefits that ultimately did not occur.  The Board finds that proper development of the evidence pertinent to this apportionment appeal must be attempted prior to final appellate review.

In view of the foregoing evidence and the applicable laws and regulations, information concerning the Veteran's and the appellant's income, assets, and expenses during the period in question are critical to the Board's consideration of the issue on appeal.  Accordingly, this matter must be remanded so that VA may request and obtain from the appellant and from the Veteran a completed VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, concerning the period on appeal.

Additionally, a claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A (West 2002) and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2013).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In this case, it is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.

Here, it appears that Veteran may not have been afforded a copy of the statement of the case or the substantive appeal as required by 38 C.F.R. § 19.101 (2013) and 38 C.F.R. § 19.102 (2013).  It also appears that the Veteran may not have been provided the requisite notice of the scheduled April 2013 hearing (although the hearing did not proceed as the appellant did not report for it).  See 38 C.F.R. § 20.713 (2013).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with copies of the pertinent contents of the appellant's notice of disagreement, the statement of the case, and the substantive appeal.  The Veteran should also be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. § 20.502 (2013).  If the Veteran responds, notice to the appellant and other development as required should be undertaken.

2.  The AOJ should notify the Veteran of his right to a hearing.  If the Veteran requests a hearing, then the appellant, the appellant's representative, the Veteran, and the Veteran's representative are to be notified of the scheduling of the hearing.

3.  The AOJ should contact both the appellant and the Veteran and request that they complete VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) for the year 2010.  Both parties should be informed that failure to provide complete and accurate information may adversely affect whether an increased apportionment for the period in question is provided to the appellant along with the amount that may be awarded.  The notice to both the appellant and the Veteran (the parties) should explain, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the appellant's request for apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child during the pertinent period.  The letters must also inform the parties about the information and evidence that is necessary to substantiate the appellant's request for apportionment.

4.  After completion of the above development, the issue of the appellant's entitlement to apportionment of the Veteran's disability compensation benefits on behalf of the appellant and her child during the pertinent period should be readjudicated.  If the determination remains adverse to the appellant, the parties and their representatives should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

